EXHIBIT GENENTECH, INC. TAX REDUCTION INVESTMENT PLAN Restatement Effective Date: November1, 2007 (except as otherwise stated herein) TABLE OF CONTENTS Page SECTION1 DEFINITIONS 2 1.1 Account or Participant’s Account 2 1.2 Affiliate 3 1.3 Alternate Payee 4 1.4 Beneficiary 4 1.5 Board of Directors 4 1.6 Catch-Up Contributions 4 1.7 Code 4 1.8 Committee 4 1.9 Company 4 1.10 Company Match Contributions 4 1.11 Company Stock 5 1.12 Company Stock Fund 5 1.13 Compensation 5 1.14 Compensation Limit 5 1.15 Disability 6 1.16 Elective Deferrals 6 1.17 Eligible Bonus 6 1.18 Eligible Commissions 6 1.19 Eligible Employee 6 1.20 Employee 7 1.21 Employee Pre-Tax Catch-Up Contributions 7 1.22 Employee Pre-Tax Contributions 7 1.23 Employer 8 1.24 Employer Contributions 8 1.25 Entry Date 8 1.26 ERISA 8 1.27 Highly Compensated Employee or HCE 8 1.28 Investment Funds 9 1.29 Investment Manager 9 1.30 Leased Employee 9 1.31 Leave of Absence 9 1.32 1934 Act 10 1.33 Non-Elective Contributions 10 1.34 Normal Retirement Age 10 1.35 Participant 10 1.36 Plan 10 1.37 Plan Year 11 1.38 Rollover Contributions 11 1.39 Roth Basic Contributions 11 1.40 Roth Catch-Up Contributions 11 TABLE OF CONTENTS (Continued) Page 1.41 Roth Rollover Contributions 11 1.42 Trust Agreement 11 1.43 Trust Fund 11 1.44 Trustee 11 1.45 Valuation Date 12 SECTION2 ELIGIBILITY AND PARTICIPATION 12 2.1 Initial Eligibility 12 2.2 Employer Aggregation 12 2.3 Participation 12 2.4 Voluntary Suspension 13 2.5 Mandatory Suspension 13 2.6 Provision of Information 14 2.7 Termination of Participation 14 2.8 Acquisitions 14 2.9 Erroneous Participation 15 SECTION3 ELECTIVE DEFERRALS 15 3.1 Employee Pre-Tax Contributions and Roth Basic Contributions 15 3.2 Catch-Up Contributions 19 3.3 Deferral Elections 19 3.4 Payment of Elective Deferrals 22 SECTION4 EMPLOYER CONTRIBUTIONS 23 4.1 Company Match Contributions 23 4.2 Non-Elective Contributions 26 4.3 Timing 26 4.4 Periodic Contributions 27 4.5 Reinstatements 27 4.6 Profits Not Required 27 SECTION5 ALLOCATION OF CONTRIBUTIONS AND INVESTMENTS 27 5.1 Elective Deferrals 27 5.2 Company Match Contributions 28 5.3 Non-Elective Contributions 28 5.4 Investment 28 5.5 Limitations on Allocations 29 SECTION6 PARTICIPANT ACCOUNTS AND INVESTMENT FUNDS 31 6.1 Participant Accounts 31 6.2 Trust Fund Assets 32 6.3 Investment Funds 33 -ii- TABLE OF CONTENTS (Continued) Page 6.4 Valuation of Participants’ Accounts 34 6.5 Valuation of Shares 35 6.6 Statements of Account 35 6.7 Vesting of Participants’ Accounts 35 6.8 Forfeitures 35 SECTION7 DISTRIBUTIONS 36 7.1 Events Permitting Distribution 36 7.2 Times for Distribution 37 7.3 Consent Requirement and Immediate Distributions 38 7.4 Form of Distribution 39 7.5 Company Stock Restrictions 41 7.6 Beneficiary Designations 41 7.7 Payments to Minors or Incompetents 42 7.8 Undistributable Accounts 43 SECTION8 WITHDRAWALS, LOANS AND DOMESTIC RELATIONS ORDERS 43 8.1 General Rules 43 8.2 Hardship Withdrawal 44 8.3 Age 59½ Withdrawal 46 8.4 Withdrawal From Company Match Account at Normal Retirement Age 46 8.5 Withdrawal From Rollover Contributions Accounts 46 8.6 Loans to Participants 46 8.7 Qualified Domestic Relations Orders 50 8.8 Qualified Reservist Distribution 51 SECTION9 ADMINISTRATION OF THE PLAN 51 9.1 Plan Administrator 51 9.2 Committee 52 9.3 Actions by Committee 52 9.4 Powers of Committee 52 9.5 Fiduciary Responsibilities 54 9.6 Investment Responsibilities 54 9.7 Voting and Tender Offer Rights in Company Stock 55 9.8 Decisions of Committee 55 9.9 Administrative Expenses 55 9.10 Eligibility to Participate 56 9.11 Indemnification 56 SECTION10 TRUST FUND, ROLLOVER CONTRIBUTIONS AND PLAN MERGERS 57 10.1 Trust Fund 57 10.2 No Diversion of Assets 57 -iii- TABLE OF CONTENTS (Continued) Page 10.3 Continuing Conditions 57 10.4 Change of Investment Alternatives 58 10.5 Rollover Contributions 59 10.6 Merger of Other Plans 60 SECTION11 MODIFICATION OR TERMINATION OF PLAN 61 11.1 Employers’ Obligations Limited 61 11.2 Right to Amend or Terminate 61 11.3 Effect of Termination 62 SECTION12 TOP-HEAVY PLAN 62 12.1 Top-Heavy Plan Status 62 12.2 Top-Heavy Plan Provisions 63 SECTION13 GENERAL PROVISIONS 64 13.1 Plan Information 64 13.2 Inalienability 65 13.3 Rights and Duties 65 13.4 No Enlargement of Employment Rights 65 13.5 Apportionment of Duties 65 13.6 Merger, Consolidation or Transfer 66 13.7 Military Service 66 13.8 Applicable Law 66 13.9 Severability 66 13.10 Exhaustion of Claims Procedure and Right to Bring Legal Claim 67 13.11 Captions 67 APPENDIX A – Puerto Rico Supplement A-1 APPENDIX B – Plan-to-Plan Transfer of Tanox, Inc. 401(k) Plan Accounts B-1 -iv- GENENTECH, INC. TAX REDUCTION INVESTMENT PLAN (November1, 2007 Restatement) PREAMBLE GENENTECH,
